Exhibit 23.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the incorporation by reference in the Registration Statement of ChinaNet Online Holdings, Inc. (the “Company”) on Form S-8 (file No. 333-178269) of our report dated June 16, 2014,with respect to our audits of the consolidated financial statements of the Company as of December 31, 2013 and 2012 and for the years ended December 31, 2013 and 2012, which report is included in this Annual Report on Form 10-K of the Company for the year ended December 31, 2013. /s/ Marcum Bernstein & Pinchuk llp Marcum Bernstein & Pinchuk llp New York, New York June 16, 2014
